EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Timothy Johnson on February 25, 2021.

Regarding Claim 1, the claim is modified as follows:
1.	(Currently Amended)	A cleaning head
a cardboard housing defining an outermost suction inlet adjacent to a surface to be cleaned for allowing debris to flow into the cleaning head, and having a dirt collection chamber that is configured to receive debris that flows through the suction inlet

Regarding Claim 11, the claim is modified as follows:

 	
a cardboard dirt collection housing defining a  and a suction inlet conduit
a cleaning sheet having an upper surface and a lower surface, the lower surface being arranged to contact a surface to be cleaned and the upper surface directly mounted on the cardboard dirt collection housing.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received February 10, 2021 amending Claims 1, 11, and 15 and cancelling Claims 8, 9, and 17.  Claims 1 and 11 were further modified by Examiner’s Amendment to place Claims 1-6, 10-16, and 18 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1-6, 10-16, and 18, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723